 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10
     CURLEY JOHN BROUSSARD, JR.,              )   Case No. CV 18-10350 RGK (FFM)
11                                            )
                        Petitioner,           )   ORDER SUMMARILY DISMISSING
12                                            )   PETITION FOR WRIT OF HABEAS
           v.                                 )   CORPUS FOR LACK OF SUBJECT
13                                            )   MATTER JURISDICTION;
     Warden,                                  )
14                                            )   REFERRING THE PETITION TO
                        Respondent.           )   THE U.S. COURT OF APPEALS
15                                            )   PURSUANT TO NINTH CIRCUIT
                                                  RULE 22-3(A);
16
                                                  DENYING A CERTIFICATE OF
17                                                APPEALABILITY
18
19                                    I. PROCEEDINGS
20         Petitioner Curley John Broussard, Jr. (“Petitioner”), a state prisoner in the
21   custody of the California Department of Corrections, filed a Petition for Writ of
22   Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254 on
23   December 13, 2018.
24                            II. PROCEDURAL HISTORY
25         On October 31, 1983, a Los Angeles County Superior Court convicted
26   Petitioner of second degree murder, with a firearm enhancement. His conviction
27   was affirmed by the California Court of Appeal on February 27, 1985. Petitioner
28   sought review by the California Supreme Court by filing a petition with that court
 1   on April 23, 1985. It appears that review was denied, but given the age of the
 2   proceedings, the state court files no longer exist.
 3         On December 1, 2008, Petitioner filed a section 2254 petition in this Court
 4   (Docket No. CV 08-7864 RGK (FFM) (the “First Petition”)) challenging his 1983
 5   conviction and sentence. That petition was dismissed as untimely on December 7,
 6   2009. The Ninth Circuit subsequently denied Petitioner’s request for a certificate
 7   of appealability and denied applications for leave to file a second or successive
 8   petition on January 7, 2010 and June 10, 2011.
 9         Petitioner filed another petition (the “Second Petition”) herein on
10   November 21, 2011. Grounds One, Four, Five and Six of the Second Petition
11   challenged the same Los Angeles County conviction and sentence that was
12   challenged in the First Petition. Grounds Two and Three challenged a 2010
13   conviction sustained in Kings County Superior Court. This Court severed
14   Grounds Two and Three from the Petition and transferred such grounds to the
15   Eastern District of California. The Court dismissed the remaining grounds of the
16   Second Petition without prejudice for lack of jurisdiction on July 23, 2012.
17         On December 13, 2018, Petitioner filed a third petition herein (the “Third
18   Petition”). The allegations of the Third Petition are sparse, but it appears to be
19   directed again at the same Los Angeles County conviction challenged in the first
20   two petitions and the same Kings County Superior Court conviction challenged in
21   the Second Petition. By separate order, this Court has again severed the grounds
22   of the Third Petition that are directed at the 2010 Kings County Superior Court
23   conviction and transferred such grounds to the Eastern District of California.
24   Thus, the only grounds remaining in the Third Petition challenge the same
25   conviction and sentence that was unsuccessfully challenged in the First Petition
26   and the Second Petition.
27   ///
28   ///

                                                2
 1                                     II. DISCUSSION
 2         The Third Petition is governed by the provisions of the Antiterrorism and
 3   Effective Death Penalty Act of 1996 (Pub. L. 104-132, 110 Stat. 1214) (“the Act”)
 4   which became effective April 24, 1996. Section 106 of the Act amended 28
 5   U.S.C. § 2244(b) to read, in pertinent part, as follows:
 6         “(1) A claim presented in a second or successive habeas corpus
 7         application under section 2254 that was presented in a prior
 8         application shall be dismissed.
 9         (2) A claim presented in a second or successive habeas corpus
10         application under section 2254 that was not presented in a prior
11         application shall be dismissed unless–
12                    (A) the applicant shows that the claim relies on a
13                new rule of constitutional law, made retroactive to cases
14                on collateral review by the Supreme Court, that was
15                previously unavailable; or
16                    (B)(I) the factual predicate for the claim could not
17                have been discovered previously through the exercise of
18                due diligence; and
19                    (ii) the facts underlying the claim, if proven and
20                viewed in light of the evidence as a whole, would be
21                sufficient to establish by clear and convincing evidence
22                that, but for constitutional error, no reasonable factfinder
23                would have found the applicant guilty of the underlying
24                offense.
25         (3)(A) Before a second or successive application permitted by this
26         section is filed in the district court, the applicant shall move in the
27         appropriate court of appeals for an order authorizing the district court
28         to consider the application.”

                                                3
 1          Petitioner’s First Petition was denied on the ground that it was barred by the
 2   one-year period of limitation. A dismissal based on the statute of limitations is
 3   considered an adjudication on the merits for purposes of determining whether a
 4   subsequent petition is successive under the Act. Reyes v. Vaughn, 267 F. Supp. 2d
 5   1027, 1029 (C.D. Cal. 2003); see Plaut v. Spendthrift Farm, 514 U.S. 211, 228,
 6   115 S. Ct. 1447, 131 L. Ed. 2d 328 (1995) (“The rules of finality, both statutory
 7   and judge made, treat a dismissal on statute-of-limitations grounds the same way
 8   they treat a dismissal for failure to state a claim, for failure to prove substantive
 9   liability, or for failure to prosecute: as a judgment on the merits.”) (citing
10   Fed.R.Civ.P. 41(b) and United States v. Oppenheimer, 242 U.S. 85, 87-88, 37 S.
11   Ct. 68, 61 L. Ed. 161 (1916)); Ellingson v. Burlington Northern Inc., 653 F.2d
12   1327, 1330 n.3 (9th Cir.1981) (“A judgment based on the statute of limitations is
13   ‘on the merits.’”) (citing Mathis v. Laird, 457 F.2d 926, 927 (5th Cir. 1972)).
14          Therefore, because the Third Petition challenges the same conviction and
15   sentence as Petitioner’s prior habeas petitions in Case Nos. CV 08-7864 RGK
16   (FFM) and CV 11-9647 RGK (FFM), it constitutes a second and/or successive
17   petition within the meaning of 28 U.S.C. § 2244(b). To the extent Petitioner seeks
18   to pursue the same claims he previously asserted, the Third Petition is barred by
19   the provisions of 28 U.S.C. § 2244(b)(1). To the extent Petitioner seeks to pursue
20   claims not previously asserted, it was incumbent on him under § 2244(b)(3)(A) to
21   secure an order from the Ninth Circuit authorizing the District Court to consider
22   the Third Petition, prior to his filing of it in this Court.
23   Petitioner’s failure to secure such an order from the Ninth Circuit deprives the
24   Court of subject matter jurisdiction.
25   ///
26   ///
27   ///
28         III. “REFERRAL” OF HABEAS CORPUS PETITION TO NINTH

                                                  4
 1                                         CIRCUIT
 2          Ninth Circuit Rule 22-3(a) states, in pertinent part, that “[i]f a second or
 3   successive petition or motion, or an application for authorization to file such a
 4   petition or motion, is mistakenly submitted to the district court, the district court
 5   shall refer it to the court of appeals.”
 6          Therefore, to the extent the Petition was “mistakenly submitted” to this
 7   Court, the Petition must be referred to the court of appeals. However, it is unclear
 8   whether the district court may both “refer” the Petition to the Ninth Circuit and, at
 9   the same time, dismiss the Petition. After reviewing numerous district court cases
10   in this circuit, this Court concludes that simultaneous referral and dismissal is
11   appropriate. See Cielto v. Hedgpeth, 2014 WL 1801110 (C.D. Cal. Apr. 23,
12   2014).
13              IV. DENIAL OF CERTIFICATE OF APPEALABILITY
14          Rule 11(a) of the Rules Governing § 2254 Actions provides:
15                 (a) Certificate of Appealability. The district court must
16                 issue or deny a certificate of appealability when it enters
17                 a final order adverse to the applicant. Before entering
18                 the final order, the court may direct the parties to submit
19                 arguments on whether a certificate should issue. If the
20                 court issues a certificate, the court must state the specific
21                 issue or issues that satisfy the showing required by 28
22                 U.S.C. § 2253(c)(2). If the court denies a certificate, the
23                 parties may not appeal the denial but may seek a
24                 certificate from the court of appeals under Federal Rule
25                 of Appellate Procedure 22. A motion to reconsider a
26                 denial does not extend the time to appeal.
27   ///
28          Here, given the Court’s ruling on settled legal issues, the Court does not

                                                 5
 1   require any arguments from the parties on whether a certificate of appealability
 2   (“COA”) should issue.
 3         Under 28 U.S.C. § 2253(c)(2), a COA may issue “only if the applicant has
 4   made a substantial showing of the denial of a constitutional right.” Here, the
 5   Court dismissed the petition on the ground that it was a second or successive
 6   petition. Thus, the Court’s determination of whether a COA should issue is
 7   governed by the Supreme Court’s decision in Slack v. McDaniel, 529 U.S. 473,
 8   120 S. Ct. 1595, 146 L. Ed. 2d 542 (2000), where the Supreme Court held that,
 9   “[w]hen the district court denies a habeas petition on procedural grounds without
10   reaching the prisoner’s underlying constitutional claim, a COA should issue when
11   the prisoner shows, at least, that jurists of reason would find it debatable whether
12   the petition states a valid claim of the denial of a constitutional right and that
13   jurists of reason would find it debatable whether the district court was correct in
14   its procedural ruling.” 529 U.S. at 484. As the Supreme Court further explained:
15         Section 2253 mandates that both showings be made before the court
16         of appeals may entertain the appeal. Each component of the §
17         2253(c) showing is part of a threshold inquiry, and a court may find
18         that it can dispose of the application in a fair and prompt manner if it
19         proceeds first to resolve the issue whose answer is more apparent
20         from the record and arguments.
21   529 U.S. at 485.
22         Here, the Court finds that its ruling is not one in which “jurists of reason
23   would find it debatable whether the district court was correct in its procedural
24   ruling” that the Court has no jurisdiction over the Petition.
25   ///
26   ///
27   ///
28

                                                6
 1                                         ORDER
 2         Pursuant to Ninth Circuit Rule 22-3(a), the Court refers the habeas Petition
 3   to the U.S. Court of Appeals for the Ninth Circuit for consideration as an
 4   application for leave to file a second-or-successive habeas petition. The Clerk of
 5   Court shall send a copy of the habeas Petition and a copy of this Order to the
 6   Clerk of the U.S. Court of Appeals for the Ninth Circuit.
 7         The Clerk of Court shall provide petitioner with a form recommended by
 8   the Ninth Circuit for filing an Application for Leave to File Second or Successive
 9   Petition Under 28 U.S.C. § 2254 or Motion Under 28 U.S.C. § 2255.
10         This action is dismissed without prejudice for lack of subject-matter
11   jurisdiction pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the
12   United States District Courts.
13         LET JUDGMENT BE ENTERED ACCORDINGLY.
14                A certificate of appealability is denied.
15
16   DATED: January 10, 2019
                                                          _____________________
17                                                         R. GARY KLAUSNER
18                                                        United States District Judge
19
20   Presented by:
21
     /S/ FREDERICK F. MUMM
22      FREDERICK F. MUMM
23   United States Magistrate Judge

24
25
26
27
28

                                               7
